IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEMUEL COOPER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1009

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from the Circuit Court for Bradford County.
Richard B. Davis, Jr., Judge.

Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.